Citation Nr: 1642197	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include autoimmune hepatitis, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf.

2.  Entitlement to service connection for a colon disability, to include primary sclerosing cholangitis (PSC), inflammatory bowel disease (IBD) and ulcerative colitis, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to November 1984 and from January 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2013 rating decision, the RO increased the disability rating for PTSD to 50 percent, effective April 30, 2010, assigned a 100 percent disability rating for hospitalization over 21 days from September 24 2012 and assigned a 50 percent disability rating from February 1 2013.  

The Veteran testified at a hearing at the RO, via video conference, before the undersigned Veterans Law Judge of the Board (video conference hearing) in July 2016.  A transcript of that hearing has been associated with the claims file.  At the time of the hearing, it was clarified that the Veteran is currently pro se.  

The issues of an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his current liver disability, diagnosed as autoimmune hepatitis, originated during his active service.  

2.  Resolving all doubt in favor of the Veteran, the probative medical evidence of record has shown that his current colon disability, diagnosed as PSC, IBD and ulcerative colitis, is due to his now service-connected liver disability. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a liver disability, diagnosed as autoimmune hepatitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for the establishment of service connection for a colon disability, diagnosed as PSC, IBD and ulcerative colitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision on the merits.  


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Initially, the Board finds that, the Veteran's liver disability, diagnosed as autoimmune hepatitis, and colon disability, diagnosed as PSC, IBD and ulcerative colitis, both claimed as due to a chronic undiagnosed illness, are known clinical diagnoses, and as such, are not a qualifying chronic disabilities for the purposes of 38 C.F.R. § 3.317.  Therefore the Board will address these claims on the basis of direct service connection.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's liver disability, diagnosed as autoimmune hepatitis, was incurred during his active service and that the Veteran's colon disability, diagnosed as PSC, IBD and ulcerative colitis, is due to his now service-connected liver disability.  

With respect to the Veteran's liver disability, the probative medical evidence of record reflects that the Veteran has been diagnosed with autoimmune hepatitis.  VA medical records reflect that the Veteran was treated at VA for elevated liver function tests, as demonstrated in October 2004 and November 2004 lab results and a November 2004 abdominal ultrasound report.  An April 2005 VA treatment report reflects the Veteran had reported having a numb left finger since returning from Iraq, and during an evaluation for this, he was found to have elevated liver function tests consistent with liver disease.  Subsequently, an August 2010 reflects that the Veteran's elevated alkaline phosphate and bilirubin, as shown on liver function tests, were likely related to common bile duct stricture versus stone versus cholangiocarcinoma, and, at that time the Veteran was also diagnosed with autoimmune hepatitis.  The Veteran is competent to report the continuity of his numb left finger since returning from Iraq, which led to the evaluation revealing elevated liver function tests, and these reports are credible.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current liver disability, diagnosed as autoimmune hepatitis, had its onset during his active service.  Accordingly, service connection for a liver disability, diagnosed as autoimmune hepatitis, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to the Veteran's colon disability, the probative medical evidence of record reflects that the Veteran has been diagnosed with as PSC, IBD and ulcerative colitis.  VA medical records also indicate that the Veteran's colon disability was caused by his liver disability.  In a January 2010 VA treatment report, the Veteran was diagnosed with PSC and IBD and an addendum report noted that a colonoscopy demonstrated findings consistent with pan colitis that was commonly associated with PSC.  In a separate January 2010 VA treatment report, noted the Veteran had elevation of his liver function tests and had undergone both a liver biopsy and magnetic resonance imaging (MRI) which, were found to both be suggestive of PSC.  In addition, the VA physician also noted that the Veteran had a colonoscopy with mucosal erosion throughout the colon and biopsies suggestive of IBD.  Therefore, VA medical records reflect the elevated liver function testing also revealed additional findings of a colon disability.  

Therefore, the medical evidence of record, taken together, at the very least places the evidence in a state of relative equipoise as to whether the Veteran's current colon disability, diagnosed as PSC, IBD and ulcerative colitis, was proximately due or aggravated by to the Veteran's now service-connected liver disability and the Board must resolve doubt in the Veteran's favor and grant the claim for service connection for colon disability, diagnosed as PSC, IBD and ulcerative colitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a liver disability, diagnosed as autoimmune hepatitis, is granted.

Service connection for a colon disability, diagnosed as PSC, IBD and ulcerative colitis, is granted.  


REMAND

Subsequent to the last VA examination of the Veteran's PTSD in February 2012, VA medical records and the Veteran's testimony indicate this condition has worsened.  See July 2016 Travel Board hearing.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's PTSD disability and the effects on his employability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.  Due to the evidence regarding unemployability, the issue of TDIU is also being remanded.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of the PTSD should consist of all necessary testing.  

The examiner is asked to comment on the degree of severity of the Veteran's PTSD and the effects on his employment and activities of daily living.  The examiner should discuss the impact of the Veteran's PTSD in regard to his ability to maintain employment.

In doing so, the examiner is asked to take the Veteran's service-connected disabilities, level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinion is responsive to the determinative issues of the severity of PTSD and unemployability at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Complete any other necessary develop based on review of the above and in consideration of the Veteran's liver and colon cancers now being service connected.

5.  Then, readjudicate the claim for increase and entitlement to TDIU in light of this and all other additional evidence.  If the issues are denied, send him (and his representative, if any)  a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


